Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/13/2020.   
Claims 11-18 are pending and are presented for examination.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki et al (US 20110018374 A1).   
As for claim 11, Yamasaki discloses an electric drive device comprising: 
a motor housing (101, Fig. 6) [0116] accommodating therein an electric motor (30) that drives a mechanical control element [0017, 0083]; 
a heat radiation base body (601) [0116] fixed to an end portion side (an end of motor), which is an opposite side to an output shaft portion (right end, Figs. 3, 4, 31) of a rotation shaft (401) of the electric motor, of the motor housing and extending in a direction of the rotation shaft which is the opposite side to the output shaft portion; 
a first electronic control unit (first inverter with 501-503) of a redundant system, the first electronic control unit having a first control circuit board (568 for first inverter 501-503, Figs. 30-32) [0226, 0229] configured to control the electric motor; and 
a second electronic control unit (second inverter with 504-506) of the redundant system, the second electronic control unit having a second control circuit board (568 for second inverter 504-506, Figs. 30-32) [0226, 0229] configured to control the electric motor, wherein 
the heat radiation base body is a base body having (see markup below): 
a front surface where the first control circuit board is fixed; 
a back surface that is (diametrically) an opposite side to the front surface; 
side surfaces positioned at both sides of the front surface and the back surface; and 
an end surface positioned at an extending direction side of the rotation shaft of the electric motor, and 
the second control circuit board is fixed to the back surface of the heat radiation base body.   

As for claim 12, Yamasaki discloses the electric drive device as claimed in claim 11, wherein: each of the first control circuit board and the second control circuit board mounts, on a mounting surface thereof which faces to an opposite side to the heat radiation base body, a capacitor (701-706, Fig. 30, 32).


    PNG
    media_image1.png
    561
    519
    media_image1.png
    Greyscale

Claims 11-12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANAZAWA et al (US 20160072423 A1).   
As for claim 11, KANAZAWA discloses an electric drive device comprising: 
a motor housing (201, Fig. 1, 7) [0021] accommodating therein an electric motor (200) that drives a mechanical control element [“electric power steering device”, title, etc.]; 
a heat radiation base body (331) [0027] fixed to an end portion side (an end of motor), which is an opposite side to an output shaft portion (lower end, Figs. 1, 7) of a rotation shaft (205) of the electric motor, of the motor housing and extending in a direction of the rotation shaft which is the opposite side to the output shaft portion; 
a first electronic control unit (50) of a redundant system, the first electronic control unit having a first control circuit board (32 side, Fig. 8 for first inverter 310) [0025-0028] configured to control the electric motor; and 
a second electronic control unit of the redundant system, the second electronic control unit having a second control circuit board (32 side, Fig. 8 for second inverter 320) configured to control the electric motor, wherein 
the heat radiation base body is a base body having (Fig. 1, 2, 7): 
a front surface (left side of 331 in Figs. 1-2) where the first control circuit board is fixed; 
a back surface that is (right side of 331 in Figs. 1-2) an opposite side to the front surface; 
side surfaces (front and rear) positioned at both sides of the front surface and the back surface; and 
an end surface (upper surface) positioned at an extending direction side of the rotation shaft of the electric motor, and 
the second control circuit board is fixed to the back surface of the heat radiation base body (Fig. 1 or 7).   

As for claim 12, KANAZAWA discloses the electric drive device as claimed in claim 11, wherein: each of the first control circuit board and the second control circuit board mounts, on a mounting surface thereof which faces to an opposite side to the heat radiation base body, a capacitor (314, 324, Figs. 1, 7).

As for claim 15, KANAZAWA discloses an electric drive device comprising: 
a motor housing (201, Fig. 1) [0021] accommodating therein an electric motor (200) that drives a mechanical control element [“electric power steering device”, title, etc.]; 
a heat radiation base body (331) [0027] fixed to an end portion side (an end of motor), which is an opposite side to an output shaft portion (lower end, Figs. 1, 7) of a rotation shaft (205) of the electric motor, of the motor housing and extending in a direction of the rotation shaft which is the opposite side to the output shaft portion; 
a first electronic control unit (50) of a redundant system, the first electronic control unit having a first control circuit board (32 side, Fig. 8 for first inverter 310) [0025-0028] configured to control the electric motor; and 
a second electronic control unit of the redundant system, the second electronic control unit having a second control circuit board (32 side, Fig. 8 for second inverter 320) configured to control the electric motor, wherein 
the heat radiation base body is set in an area on an extension line of the rotation shaft of the electric motor (Fig. 1, etc.), 
the heat radiation base body (331, Fig. 2) is a substantially rectangular parallelepiped base body having: 
a first surface (left side of 331 in Figs. 1-2) at a radial direction side of the electric motor; 
a second surface (right side of 331 in Figs. 1-2) that is an opposite side to the first surface; and 
side surfaces (front and rear) positioned at both sides of the first surface and the second surface, 
the first control circuit board is fixed to the first surface along a direction in which the heat radiation base body extends, and the second control circuit board is fixed to the second surface along the direction in which the heat radiation base body extends (Fig. 1 or 7).  
As for claim 16, KANAZAWA discloses the electric drive device as claimed in claim 15, wherein: each of the first control circuit board and the second control circuit board mounts, on a mounting surface thereof which faces to an opposite side to the heat radiation base body, a capacitor (314, 324, Figs. 1, 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KANAZAWA in view of MATSUDA et al (US 20110285225 A1).
As for claims 13 and 17, KANAZAWA failed to teach the electric drive device as claimed in claim 11 or 15 wherein: supporting stems are formed integrally with an end surface of the motor housing, and the side surfaces of the heat radiation base body are fixed to the supporting stems.  MATSUDA discloses an electric drive device, wherein: supporting stems (protrusion parts 18 on front and rear, Fig. 5, 19) are formed integrally with an end surface of the motor housing. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for securing the redundant system in place.  As a result of adding the stems, it would have been obvious that the side surfaces of the heat radiation base body are fixed to the supporting stems.  
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KANAZAWA et al (US 20160072423 A1).
As for claim 14, KANAZAWA discloses the electric drive device as claimed in claim 11, and further discloses (Fig. 9) wherein: a power supply connector (361, 362) is fixed to the heat radiation base body [0083] so that when the electric motor is located at a lower side in a state in which the heat radiation base body is fixed to the motor housing, the power supply connector is located at an upper end of the heat radiation base body (Figs. 1, 7, 9).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for power supply with the size of the power conversion apparatus can be reduced.  
As for claim 18, KANAZAWA discloses the electric drive device as claimed in claim 15, and further discloses (Fig. 9) wherein: a power supply connector (361, 362) is fixed to the heat radiation base body [0083] so that when the electric motor is located at a lower side in a state in which the heat radiation base body is fixed to the motor housing, the power supply connector is located at an upper end of the heat radiation base body (Figs. 1, 7, 9). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for power supply.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834